Per Curiam,
The sole question in this case is whether the court “ erred in refusing to set aside the judgment of compulsory nonsuit.”
A careful consideration of the testimony has failed to disclose any evidence that would have justified the court in setting aside the judgment. It conclusively appears by uncontradicted testimony that the collision, in which plaintiff was injured, was one of those unfortunate accidents which sometimes unavoidably occur without any apparent negligence on the part of anyone.' Plaintiff was driving northerly on Market street, South Williams-port, between defendant company’s track and the curbstone, while its car was approaching him on a down grade from the opposite direction. When the car was about ten feet from plaintiff’s horse, the latter suddenly sprang across the track in front of the car, and the collision was inevitable. It came without warning to either party; and, so far as shown by the testimony, nothing could have been done to avert it. On the ground, therefore, that there was no evidence of defendant company’s negligence to go to the jury, we are all of opinion that the motion to take off the judgment of nonsuit was rightly denied.
Judgment affirmed.